IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 537 EAL 2015
                                               :
                         Respondent            :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 3176
                                               :   EDA 2014 exited August 31, 2015,
                                               :   affirming the Order of the Philadelphia
KYLE J. WILLIAMS,                              :   County Court of Common Pleas at No.
                                               :   CP-51-CR-0401451-2005 exited
                         Petitioner            :   October 31, 2014


                                         ORDER



PER CURIAM

       AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

GRANTED on a limited basis, solely pertaining to the issue of whether Petitioner’s

sentence violates the prohibition against mandatory life sentences for juvenile offenders

announced by the Supreme Court of the United States in Miller v. Alabama, 567 U.S.

___, 132 S. Ct. 2455 (2012). As a result of the recent holding by that Court that Miller

must be applied retroactively by the States, see Montgomery v. Louisiana, 2016 WL
280758 (U.S. Jan. 25, 2016), the Superior Court’s order is VACATED, and the case is

REMANDED for further proceedings consistent with Montgomery. Allocatur is DENIED

in all other respects.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. §9545(b)(1)(iii).

       Justice Eakin did not participate in the consideration or decision of this matter.